PER CURIAM.
The petition for writ of certiorari is dismissed in part and denied in part. The portion challenging the final summary judgment is dismissed as untimely. The portion challenging the denial of Petitioners’ motion to void the final summary judgment is denied because the trial court correctly ruled that it lacked jurisdiction to entertain the motion. See First Union Nat’l Bank of Fla. v. Yost, 622 So.2d 111, 112 (Fla. 1st DCA 1993).
DISMISSED in part and DENIED in part.
WOLF, BENTON, and RAY, JJ., concur.